DOWNEY, Judge.
Appellant, Vincent Poole, appeals his conviction for carrying a concealed firearm and sentence of twenty-two months in the Department of Corrections, followed by eighteen months on probation. He contends on appeal, among other things, that the sentence imposed is illegal because he was sentenced in the second grid when he should have been sentenced in the first grid, wherein the recommended and permitted range was any non-state prison sanction.
It appears that appellant waived preparation of a scoresheet and thus ordinarily might not be in a position to complain. However, the record demonstrates a good deal of confusion as to the proper grid and sentence; so much so that justice requires that the sentence be reversed and the cause remanded with directions to prepare a scoresheet and resentence appellant as required by law. We note that appellee concedes that this is an appropriate disposition of the problem.
Finding no other reversible error demonstrated by the additional points presented, we reverse the sentence and remand the cause for resentencing in accordance with this opinion.
STONE and POLEN, JJ., concur.